Citation Nr: 1529408	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-44 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected osteoarthritis of the cervical spine.

2.  Entitlement to an increased rating for service-connected lumbosacral strain rated as 10 percent disabling prior to January 17, 2013, and 20 percent disabling since January 17, 2013.  
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966 and from October 1973 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in February 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

In November 2012 the Board remanded the issues on appeal for further development. 

During the pendency of the appeal, a March 2013 rating decision granted the Veteran an increased rating of 20 percent for his service-connected lumbosacral strain effective January 17, 2013.  As a higher rating is available for the disability before and after that date and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to lumbosacral strain as set forth on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an April 2015 Brief submitted by the Veteran's representative and VA treatment records that were reviewed by the AOJ in the March 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

The issue of entitlement to a TDIU rating is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the cervical spine is manifested by range of motion of flexion to 45 degrees and a combined range of motion to 230 degrees.  It is not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, there are no associated neurological abnormalities or a diagnosis of intervertebral disc syndrome.

2.  Prior to January 17, 2013, the Veteran's lumbar spine disability was manifested by range of motion for flexion to 90 degrees and a combined range of motion to 210 degrees.  It was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, there are no associated neurological abnormalities or a diagnosis of intervertebral disc syndrome.

3.  Since January 17, 2013, the Veteran's lumbar spine disability is manifested by range of motion to 50 degrees.  It is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  In addition, there are no associated neurological abnormalities or a diagnosis of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for the osteoarthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes 5242, 5290 (2014).

2.  Prior to January 17, 2013, the criteria for a rating greater than 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes 5242, 5292 (2014).

3.  Since January 17, 2013, the criteria for a rating greater than 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes 5237, 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in a June 2007 correspondence.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the June 2007 letter.

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues on appeal, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's private treatment records and VA treatment records.  In addition, the Veteran has not identified any outstanding private treatment records that need to be obtained. 

The RO also afforded the Veteran VA examinations in July 2010, August 2010, and January 2013.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected cervical spine disability and lumbar spine disability, as they consisted of clinical interviews, review of the medical history, and full physical examination that addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As noted in the November 2012 remand, the Veteran testified that the examiner did not give him a fair chance to describe his limitations; and that the range of motion exercises were not as thorough as the range of motion exercises that are performed by his private doctor.  The Board noted that it appeared that this testimony may refer to an August 2010 VA examination of the joints and peripheral nerves.   He referred to the examiner as "she" and the August 2010 examiner's name was Inna, whereas the January 2008 examiner's name was Sanford.  The Board finds that the August 2010 VA examination was in reference to the Veteran's left hip condition and left lower extremity paresthesia and these issues were denied service connection by the RO in the August 2010 rating decision and are currently not before the Board.  In addition, any range of motion testing that was performed was in reference to the left hip and not to the Veteran's service-connected cervical spine and lumbar spine disabilities.  Moreover, the Board remanded in November 2012 in order for the Veteran to be afforded new VA examinations for his service-connected cervical spine and lumbar spine disabilities and these examinations discussed any claimed radiculopathy or neurological abnormalities.  Thus, the Board finds that the VA examinations of record are adequate to proceed with the adjudication of the issues on appeal. 

In November 2012 the Board remanded the Veteran's claims to obtain outstanding VA treatment records and to afford the Veteran VA examinations.  As noted in the March 2013 supplemental statement of the case (SSOC), the AOJ obtained the Veteran's VA treatment records and associated them with his claims file.  Additionally, the Veteran was afforded VA examinations in January 2013, as discussed above.  Thus, as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Additionally, in February 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2012). 

Here, during the February 2012 hearing, the undersigned Veterans Law Judge discussed the issues on appeal and what was required to grant the benefit sought.  Also, information was solicited regarding the nature and severity of the Veteran's cervical spine and lumbar spine disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, the Board remanded in November 2012 in order to obtain a VA examination and any outstanding treatment records.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Under these circumstances, the Board finds that the Veteran is not prejudiced by proceeding to adjudicate the merits of the claims herein decided.


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings also may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Osteoarthritis of the Cervical Spine 

The Veteran's osteoarthritis of the cervical spine is currently rated as 10 percent disabling under Diagnostic Codes 5242-5290, which pertains to degenerative arthritis of the spine.  Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned in cases of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is in order for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating contemplates unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

In an April 2007 private treatment note it was stated that the Veteran returned to the office with the chief complaint of neck pain and back pain.  His range of motion was decreased for flexion.  On palpation he was tender with spasms and guarding along the cervical paravertebral musculature.  He was assessed with cervical spondylosis, cervical facet syndrome, and neck pain.  It was noted that it was about one year since his last procedure.  The physician recommended going forward with cervical radiofrequency under fluoroscopy.  

In May 2007 the Veteran underwent cervical facet medial branch radiofrequency.  He reported the pain level was an 8 out of 10.  The physician noted that conservative and conventional therapies failed so it was medically necessary to pursue intraspinal injection therapy as a means to control and eliminate his pain and allow him to return to normal function.  The Veteran underwent this procedure for symptoms of neck pain that radiated into the mid-neck and numbness and tingling in the bilateral arms to the fingers.  The Veteran then underwent the same procedure in June 2007. 

The Veteran was afforded a VA examination in January 2008.  He stated that the discomfort was on the left side of the cervical spine and occasionally on the right side.  He stated that he was in discomfort 24 hours a day seven days a week and that the nature of the discomfort was aching to sharp and would reach a 7 out of 10.  Flare-ups occurred with walking on hard surfaces, sitting too long, working at a computer, or sitting too long.  There was no association of radiation of pain, weakness, numbness, or bladder or bowel complaints.  On examination his range of motion was to 45 degrees for flexion, to 30 degrees for extension, to 45 degrees for bilateral flexion, and to 60 degrees for bilateral lateral rotation.  It was noted that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  There was no discomfort or difficulty with range of motion testing.  There was no effusion, edema, erythema, tenderness, palpable deformities, or instability.  His neck was bilaterally symmetric without gross deformity or apparent congenital scoliosis.  There was no cervical flattening.  Deep tendon reflexes were equal and strength was also bilaterally equal in the lower extremities.  There was no atrophy or hypertrophy in any of the extremities. Strength testing and resistance were within normal limits for age.  Proprioception, light touch, and monofilament testing were within normal limits.  There was no objective findings of radiculopathy or polyneuropathy.  The Veteran was then diagnosed with degenerative disease of the cervical spine without any evidence of radiculopathy or residual dysfunction.  

In February 2012 the Veteran's physician stated that the Veteran was a long time patient and that he had a permanent cervical spinal condition.  It was noted that the Veteran has undergone multiple conservative treatments, including medication management and injections, but they only provided him transient relief.  It was noted that a January 25, 2012, examination revealed very limited range of motion with flexion, extension, and rotation all to 10 degrees. He was extremely limited secondary to his painful condition and deconditioning.  

At the Veteran's January 2013 VA examination he reported constant pain and decreased range of motion.  He reported undergoing nerve block injections.  His range of motion was to 45 degrees or greater for flexion, 45 degrees or greater for extension, 20 degrees for bilateral flexion, and 50 degrees for bilateral lateral rotation.  There was no objective evidence of painful motion for any range of motion.  He was able to perform repetitive use testing after three repetitions and there was no change in range of motion.  There was no evidence of functional loss and/or functional impairment.  There was no localized tenderness or pain to palpation of the joints or soft tissue.  There was also no guarding or muscle spasm of the cervical spine.  All muscle strength testing was normal.  His reflex examinations for biceps, triceps, and brachioradialis were all normal.  His sensory examinations for shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8) were all normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  He did not have a diagnosis of intervertebral disc syndrome. 

After consideration of all of the evidence, the Board finds that the Veteran's service-connected osteoarthritis of the cervical spine does not warrant a rating in excess of 10 percent.  In order for the Veteran's osteoarthritis of the cervical spine to warrant a rating in excess of 10 percent it needs to be manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although it was stated in April 2007 that the Veteran's range of motion was decreased for flexion the actual degrees were not discussed.  While the February 2012 private examiner noted that the Veteran's range of motion was to 10 degrees for flexion, extension, and bilateral rotation the Board finds that those results are an aberration.  This is because the Veteran's range of motion in January 2008 was to 45 degrees for flexion and 285 degrees for combined range of motion and in January 2013 it was to 45 degrees for flexion and 230 degrees for combined range of motion.  In addition, there is no evidence that the Veteran's private physician used a goniometer to accurately measure the range of motion of the Veteran's cervical spine condition.  A goniometer is defined as "indispensable" by VA regulations. See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").  There is evidence that the January 2013 VA examiner used a goniometer because right above the range of motion findings the VA examiner is directed to use one and there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran has not submitted clear evidence showing the examination was not conducted in the regular manner appropriate for an evaluation of a cervical spine disability.  In addition, the Veteran has not described his decreased range of motion in the terms of degrees.  Therefore, the Board finds that the Veteran's osteoarthritis of the cervical spine is not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or a combined range of motion of the cervical spine not greater than 170 degrees.

The Board also finds that the Veteran's osteoarthritis of the cervical spine is not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While it was noted in April 2007 that the Veteran had tenderness with spasms and guarding along the cervical paravertebral musculature there is no evidence that it was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, in the January 2008 VA examination report it was noted that the Veteran's neck was symmetric without gross deformity or apparent congenital scoliosis.  Also, at the January 2013 VA examination it was stated that there was no localized tenderness or pain to palpation of the joints or soft tissue.  There was also no guarding or muscle spasm of the cervical spine.  Thus, the Board finds that the Veteran's osteoarthritis of the cervical spine is not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Veteran does not warrant a rating in excess of 10 percent for his osteoarthritis of the cervical spine. 

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in greater limitation of motion.  There is no evidence of any pain after repetitive motion nor is there evidence of any functional loss.  In the January 2008 VA examination report it was stated that the Veteran had flare-ups with walking on hard surfaces, sitting too long, working at a computer, or sitting too long.  It was noted that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  However, there was no discomfort or difficulty with range of motion testing.  In February 2012 the Veteran's private physician stated that he was extremely limited secondary to his painful condition and deconditioning but the private physician did not state the actual additional functional loss that that resulted in greater limitation of motion.  In January 2013 it was stated that there was no objective evidence of painful motion for any range of motion and there was no evidence of functional loss and/or functional impairment.  He was able to perform repetitive use testing after three repetitions and there was no change in range of motion.  In addition, the Board finds that any complaints of pain are contemplated in the Veteran's current 10 percent disability rating.  Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that a rating in excess of 10 percent is not warranted for additional functional loss based on greater limitation of motion.

The Board also finds that the Veteran does not warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In order to warrant a 20 percent disability rating for intervertebral disc syndrome there needs to be evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The Board finds that there is no evidence that the Veteran has incapacitating episodes as described in Note (1) to Diagnostic Code 5243, i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  It was specifically stated at the January 2013 VA examination that he did not have a diagnosis of intervertebral disc syndrome.  Thus, the Board finds that the Veteran does not warrant an increased rating based upon such Formula.

The Board also finds that the Veteran's osteoarthritis of the cervical spine does not warrant a separate rating for neurologic abnormalities pursuant to Note (1) of the General Rating Formula.  In May 2007 and June 2007 the Veteran underwent injections for symptoms of neck pain that radiated into the mid-neck and numbness and tingling in the bilateral arms to the fingers.  However, in January 2008 there was no association of radiation of pain, weakness, numbness, or bladder or bowel complaints.  In addition, strength testing and resistance were within normal limits for age.  Also, proprioception, light touch, and monofilament testing were within normal limits.  The VA examiner stated that there were no objective findings of radiculopathy or polyneuropathy.  At the January 2013 VA examination reflex examinations for biceps, triceps, and brachioradialis were all normal.  His sensory examinations for shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8) were all normal.  The VA examiner stated that there was no radicular pain or any other signs or symptoms due to radiculopathy.  Thus, the Board finds that although the Veteran underwent injections for radiating symptoms of neck pain in May 2007 and June 2007 there is no evidence that these symptoms continued.  Thus, the Board finds that the Veteran does not warrant a separate rating for neurologic abnormalities pursuant to Note (1) of the General Rating Formula.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected osteoarthritis of the cervical spine; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

In so finding, the Board finds that the Veteran's report of cervical pain is credible and consistent with the medical evidence of record as the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's cervical spine disability.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  With regard to the overall severity in terms of limitation of motion, abnormal posture, muscle spasm, etc., the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer.   After the Board has fully considered the statements from the Veteran regarding his symptomatology competent, persuasive evidence indicates that the Veteran's osteoarthritis of the cervical spine warrants no more than the currently assigned 10 percent disability rating.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his cervical spine disability as well as the functional impairment resulting from symptoms related to such disability; however, in this case it was noted that the Veteran did not have any functional impairment.  See DeLuca, supra; Mitchell, supra.  Therefore, there are no additional symptoms of the Veteran's service-connected cervical spine that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's cervical spine disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy. Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 10 percent rating contemplates any functional loss, to include limited range of motion and pain, as a result of his cervical spine symptomatology. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected osteoarthritis of the cervical spine.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected osteoarthritis of the cervical spine is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's osteoarthritis of the cervical spine.  Therefore, the benefit of the doubt doctrine is not applicable, and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 




Lumbosacral Strain Disability

Prior to January 17, 2013, the Veteran's lumbosacral strain disability is rated as 10 percent disabling under Diagnostic Codes 5242-5292, which pertains to degenerative arthritis of the spine.  Since January 17, 2013, the Veteran's lumbosacral strain disability is rated as 20 percent disabling under Diagnostic Code 5242-5237, which pertains to degenerative arthritis of the spine and lumbosacral strain.  The Board notes that prior to January 17, 2013, the Veteran's lumbosacral strain disability was characterized as osteoarthritis of the lumbar spine; however, while the characterization of the Veteran's disability has changed there has been no change in the diagnostic codes that the Veteran has been rated under.  

Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating formula for Diseases and Injuries of the Spine, ratings are assigned as follows:  a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

An August 2007 x-ray study of the Veteran's lumbar spine revealed intervertebral disc loss and osteophytosis from L2-L3 through L5-S1.  Degenerative intradiscal gas was present at L4-L5.  There was hypertrophy of the spinous processes within the lower lumbar spine.  No spondylosis was present.  There were degenerative changes present within the sacroiliac joint.  The impression was multilevel degenerative disc disease within the lumbar spine. 

In November 2007 the Veteran underwent a facet joint injection at L3-L4, L4-L5, and L5-S1bilaterally.  The physician noted that conservative and conventional therapies failed so it was medically necessary to pursue intraspinal injection therapy as a means to control and eliminate his pain and allow him to return to normal function.  The Veteran's diagnoses were lumbar spondylosis, lumbar degenerative disc disease, lumbar facet syndrome, lumbar foraminal stenosis, and lumbar radiculopathy. 

The Veteran was afforded a VA examination in January 2008.  He reported that the location of the discomfort was really right in the mid-back at the belt line.  He reported that occasionally it will go down his left leg to his left foot.  He reported that the discomfort lasted for 24 hours a day seven days a week.  The nature of the discomfort was aching to sharp and it was a 7 out of 10.  Flare-ups occurred with extended walking, standing, stooping, sitting, or lifting objects.  There was no weakness, numbness, or bladder or bowel dysfunction, but there was some radiation down the left leg into the left foot.  On examination his range of motion was to 90 degrees for flexion, to 20 degrees for extension, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  Additional limitations of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  There was no discomfort or difficulty with range of motion testing.  There was also no effusion, edema, erythema, tenderness, palpable deformities, or instability.  His gait was normal.  His back was bilaterally symmetric without gross deformity or apparent congenital scoliosis.  There was no exaggeration of the thoracic kyphosis or lumbar lordosis and there was no lumbar or thoracic flattening.  Deep tendon reflexes were equal and strength was also bilaterally equal in the lower extremities.  There was no atrophy or hypertrophy in any of the extremities.  There was no palpable spasm or tenderness to the paravertebral musculature.  Strength testing and resistance were within normal limits for age.  Proprioception, light touch, and monofilament testing were within normal limits. Straight leg raising was negative bilaterally.  There were no objective findings of radiculopathy or polyneuropathy.  He was diagnosed with degenerative disease of the lumbosacral spine.  There was no objective evidence of any residual dysfunction.  There was no evidence of radiculopathy.  

An October 2008 MRI of the Veteran's lumbar spine revealed multilevel degenerative disc space narrowing and disc desiccations, left paracentral disc protrusion L5-S1 abutting the left S1 nerve root, and multilevel facet arthropathy.  In October 2008 the Veteran underwent an electrodiagnostic medicine evaluation.  He reported the development of numbness and tingling affecting the left lower extremity; it mostly affected the posterior aspect of the leg, calf, and the bottom of the foot.  He also complained of weakness in the left leg that occasionally resulted in buckling episodes.  He denied bowel or bladder incontinence.  His pain seemed to be better with medications and injections helped him quite a bit.  He retired over the last year because of his pain complaints.  Electrodiagnostic examination revealed that for nerve conduction studies there were some latencies recorded to the peaks of the sensory responses and to the onset of the motor responses. 

In August 2010 the Veteran was afforded a VA examination for a left leg condition.  It was noted that the January 2008 VA examination included reports of pain going from the lower back down to the left leg and left foot and no reports of bowel or bladder impairment.  It was also noted that in October 2008 he was seen for B12 deficiency and treatment.  He reported constant numbing sensation involving his whole leg from the hip down to his foot and occasional radiation of pain down to the left leg.  On examination he had a limp favoring the left leg.  It was noted that the Veteran had abnormal strength testing of the left hip flexion, knee extension, and ankle dorsiflexion that corresponded to dermatomes at L2, L3, and L4.  The VA examiner stated that the weakness was not due to his service-connected lumbar spine condition because the most recent imaging studies did not indicate any nerve root concerns at this level.  Sensation to pinprick and light touch were not entirely diagnostic because sometimes he asked to repeat the pinprick or light touch.  Proprioception was preserved.  Straight leg rising was negative bilaterally.  He was diagnosed with left leg paresthesia with weakness but it was stated that it was not caused by or related to the service-connected lumbar spine disability.  There were also no objective findings of radiculopathy.  The VA examiner stated that in regards to the claimed radiculopathy of the left lower extremity, there was no report of radiculopathy on EMG study in 2008 or nerves root concern at L2, L3, and L4 by MRI despite the Veteran's demonstrated left leg weakness due to those dermatomes.  In addition, multiple records over several years show negative straight leg rising testing.  The VA examiner then stated that long standing vitamin B12 deficiency may cause or relate to numbness, paraesthesia, or decreased sensory perception.  An August 2010 VA addendum opinion stated that the EMG report did not indicate a diagnosis of lumbosacral radiculopathy.  

In February 2012 the Veteran's physician stated that the Veteran was a long time patient and that he had a permanent lumbar spinal condition.  It was noted that the Veteran has undergone multiple conservative treatments, including medication management and injections, but they only provided him transient relief.  The Veteran's diagnostic studies revealed a herniated disk and chronic L4-L5 radiculopathy.  It was noted that a January 25, 2012, examination revealed flexion limited to 10 degrees and extension to 0 degrees.  He was extremely limited secondary to his painful condition and deconditioning.  

At the January 2013 VA examination the Veteran reported that he had constant pain and decreased range of motion.  He stated that in despite of undergoing nerve block injections he still had pain.  He also stated that he had constant shooting pain down the left leg all the way down to his toes and intermittent pain on his right leg down to his knee.  The Veteran did not report flare-ups that impacted the function of his thoracolumbar spine.  On examination his range of motion was to 50 degrees for flexion, 20 degrees for extension, 20 degrees for bilateral lateral flexion, and 30 degrees or greater for bilateral lateral rotation.  There was no objective evidence of painful motion for any range of motion and his range of motion was the same after repetitive testing.  He did not have any functional loss and/or functional impairment of the thoracolumbar spine.  He did not have any localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  His muscle strength testing was normal.  His reflex examination was normal for both his ankle and knees.  His sensory examinations were normal for upper anterior thigh (L2), thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The Veteran had negative straight leg raising for both the right and left side.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities.  He did not have a diagnosis of intervertebral disc syndrome.  He did use a cane for locomotion.  The Veteran was diagnosed with healed osteoarthritis of the lumbar spine and spondylosis of the lumbar spine.  It was stated that there was mild functional limitation of the lumbar spine and that it was not caused by any service-connected conditions but it was the product of aging. 

In order for the Veteran to warrant a higher rating in excess of 10 percent prior to January 17, 2013, there needs to be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the February 2012 private examiner noted that the Veteran's range of motion was to 10 degrees for flexion the Board finds that those results are an aberration.  This is because the Veteran's range of motion in January 2008 was to 95 degrees for flexion and 210 degrees for combined range of motion and in January 2013 it was to 50 degrees for flexion and 170 degrees for combined range of motion.  In addition, there is no evidence that the Veteran's private physician used a goniometer to accurately measure the range of motion of the Veteran's lumbar spine condition.  A goniometer is defined as "indispensable" by VA regulations. See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").  There is evidence that the January 2013 VA examiner used a goniometer because right above the range of motion findings the VA examiner is directed to use one.  While it was not specifically noted in the January 2008 VA examination report that the VA examiner used a goniometer there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran has not submitted clear evidence showing the examination was not conducted in the regular manner appropriate for an evaluation of a lumbar spine disability.  In addition, the Veteran has not described his decreased range of motion in the terms of degrees.  Therefore, the Board finds that the Veteran's lumbosacral strain is not manifested by than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  

In addition, at the January 2008 VA examination there was no palpable spasm or tenderness to the paravertebral musculature.  It was also noted that there was no exaggeration of the thoracic kyphosis or lumbar lordosis.  While it was noted in August 2012 that the Veteran had a limp favoring the left leg there was no discussion that there was any muscle spasm or guarding.  Thus, the Board finds that there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the Board finds that prior to January 17, 2013, the Veteran's lumbosacral strain does not warrant a rating in excess of 10 percent. 

In order for the Veteran to warrant a higher rating in excess of 20 percent since January 17, 2013, there needs to be evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  However, at the January 2013 VA examination the Veteran's range of motion for flexion was to 50 degrees.  The Veteran has not described any decreased range of motion in actual degrees.  In addition, by definition, he does not suffer from lumbar ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Therefore, since January 17, 2013, the Veteran does not warrant an increased rating in excess of 20 percent. 

The Board also finds that at no point during the pendency of the appeal the Veteran warrants a higher rating under intervertebral disc syndrome.  In order for the Veteran to warrant a higher rating prior to January 17, 2013, there needs to be evidence of incapacitating episodes having a total duration of at least 2 weeks but not more than 4 weeks during the past 12 months.  In order for the Veteran to warrant a higher rating since January 17, 2013, there needs to be evidence of incapacitating episodes having a total duration of at least 4 weeks but not more than 6 weeks during the past 12 months.  However, at no point during the pendency of the appeal has the Veteran been diagnosed with intervertebral disc syndrome.  Thus, the Board finds that the Veteran does not warrant a higher rating based upon intervertebral disc syndrome. 

In reaching the above-noted conclusions, the Board has, consistent with DeLuca, considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 10 and 20 percent schedular ratings properly compensates the Veteran for the extent of any such loss during the periods in question.  In this regard, the Veteran underwent facet injections in November 2007 in order to return to normal function.  In January 2008 the Veteran reported flare-ups that occurred with extended walking, standing, stooping, sitting, or lifting objects.  While additional limitations of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation there was no discomfort or difficulty with range of motion testing.  There was also no effusion, edema, erythema, tenderness, palpable deformities, or instability.  The VA examiner stated that there was no objective evidence of any residual dysfunction.  While the Veteran's private physician stated in February 2012 that the Veteran was extremely limited secondary to his painful condition he did not state the effects of pain on the Veteran's range of motion or what, if any, functional impairment there was.  Finally, the January 2013 VA examiner stated that there was no objective evidence of painful motion for any range of motion and his range of motion was the same after repetitive testing.  In addition, he did not have any functional loss and/or functional impairment of the thoracolumbar spine.  Furthermore, the VA examiner stated that the Veteran's functional limitation was just mild.  Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in higher ratings at any point during the pendency of the appeal.  The Board points out, moreover, that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a.

As noted above, Note (1) to the General Rating Formula requires that VA consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine.  While the Veteran has reported radiculopathy and received injections for radiculopathy in November 2007 the Board finds that the Veteran does not have any neurological manifestation that would result in a higher rating at any point during the pendency of the appeal.  In January 2008 the Veteran reported that occasionally the discomfort would go down his left leg to his left foot.  He also stated that there was no weakness, numbness, or bladder or bowel dysfunction, but there was some radiation down the left leg into the left foot.  However, proprioception, light touch, and monofilament testing were within normal limits and straight leg raising was negative bilaterally.  The VA examiner stated that there were no objective findings of radiculopathy or polyneuropathy.  In October 2008 an electrodiagnostic examination revealed that for nerve conduction studies there were some latencies recorded to the peaks of the sensory responses and to the onset of the motor responses.  In August 2010 the VA examiner stated that the weakness of hip flexion, knee extension, and ankle dorsiflexion were not due to his service-connected lumbar spine condition because the most recent imaging studies did not indicate any nerve root concerns at this level.  Sensation to pinprick and light touch were not entirely diagnostic because sometimes he asked to repeat the pinprick or light touch.  Proprioception was preserved and straight leg rising was negative bilaterally.  While the Veteran was diagnosed with left leg paresthesia with weakness it was stated that it was not caused by or related to the service-connected lumbar spine disability.  The VA examiner also stated that there no objective findings of radiculopathy.  The VA examiner stated that in regards to the claimed radiculopathy of the left lower extremity, there was no report of radiculopathy on EMG study in 2008 or nerves root concern at L2, L3, and L4 by MRI despite the Veteran's demonstrated left leg weakness due to those dermatomes.  In addition, multiple records over several years showed negative straight leg rising testing.  The VA examiner opined that long standing vitamin B12 deficiency may cause or relate to numbness, paraesthesia, or decreased sensory perception.  An August 2010 VA addendum opinion stated that the EMG report did not indicate a diagnosis of lumbosacral radiculopathy.  At the January 2013 VA examination his sensory examinations were normal for upper anterior thigh (L2), thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  In addition, he had negative straight leg raising for both the right and left side.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities.  Thus, the Board finds that the medical evidence does not support a finding that the Veteran has or has had any separately ratable neurological manifestations of his lumbar spine during the pendency of the appeal.  Accordingly, Note (1) to the General Rating Formula provides no basis for higher rating at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lumbar strain; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

In so finding, the Board finds that the Veteran's report of pain is credible and consistent with the medical evidence of record as the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the lay assertions made in support of his claim for higher schedular ratings are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's lumbar spine disability.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  With regard to the overall severity in terms of limitation of motion, abnormal posture, muscle spasm, etc., the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer.   After the Board has fully considered the statements from the Veteran regarding his symptomatology competent, persuasive evidence indicates that the Veteran's lumbar spine disability warrants no more than the currently assigned 10 and 20 percent disability ratings.

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbosacral strain with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his lumbosacral strain disability as well as the functional impairment resulting from symptoms related to such disability; however, in this case it was noted that the Veteran did not have any functional impairment.  See DeLuca, supra; Mitchell, supra.  Therefore, there are no additional symptoms of the Veteran's service-connected residuals lumbosacral strain that are not contemplated by the rating schedule to warrant an extra-schedular rating.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's lumbosacral strain.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 10 and 20 percent ratings contemplate any functional loss, to include any limited range of motion, as a result of his lumbosacral strain.  Therefore, referral for an extraschedular rating is not warranted.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For all the foregoing reasons, the Board finds a schedular rating in excess of 10 percent prior to January 17, 2013, and a 20 percent disability rating in excess of 20 percent since January 17, 2013, for lumbosacral strain are not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating in excess of 10 percent for service-connected osteoarthritis of the cervical spine is denied.

Prior to January 17, 2013, an increased rating in excess of 10 percent for service-connected lumbosacral strain is denied. 
 
Since January 17, 2013, an increased rating in excess of 20 percent for service-connected lumbosacral strain is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability. 38 C.F.R. § 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran claims that he cannot work as a result of his service-connected disabilities.  Service connection is currently in effect for: cognitive disorder (rated as 30 percent disabling from April 18, 2007); lumbosacral strain (rated as 10 percent disabling from August 14, 2000, and 20 percent disabling from January 17, 2013); hypothyroidism (rated as 10 percent disabling from November 1, 1989); osteoarthritis of the lumbosacral spine, cervical spine, and both ankles (rated as 10 percent disabling from November 1, 1989, to August 14, 2000); osteoarthritis of the cervical spine (rated as 10 percent disabling from August 14, 2000); tinnitus (rated as 10 percent disabling from April 18, 2007); pterygium of the right eye (rated as noncompensable from November 1, 1989); maxillary and ethmoidal sinusitis( rated as noncompensable from November 1, 1989); hemorrhoids (rated as noncompensable from November 1, 1989); residual scars of the index and middle fingers of the right hand (rated as noncompensable from November 1, 1989); osteoarthritis of the left ankle (rated as noncompensable from August 14, 2000); osteoarthritis of the right ankle (rated as noncompensable from August 14, 2000); and bilateral hearing loss (rated as noncompensable effective April 18, 2007).  The Veteran's combined rating has been 50 percent since April 18, 2007, and 60 percent since January 17, 2013.  Thus, the Veteran does not meet the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)(3) (2014).  However, even when the percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

Although the record includes the results of various examinations for individual and some combined service-connected disabilities, the record does not include medical comment addressing the combined functional effects of all the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Such information is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is mindful that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.   Thus, the Veteran should be scheduled for a VA examination to determine if his service-connected disabilities render him unemployable. 

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his service-connected disorders.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records
	
2.  The Veteran should be scheduled for a VA examination to determine the functional impact of the Veteran's service-connected disabilities in combination on his ordinary activities, to include his employability. The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the examiner,  and the examination report must include discussion of the Veteran's documented history and assertions.  The examiner is requested to describe the Veteran's employment history. 

The VA examiner should assess the functional impairment caused by the Veteran's service-connected disabilities (cognitive disorder; lumbosacral strain; hypothyroidism; osteoarthritis of the lumbosacral spine, cervical spine, and both ankles; osteoarthritis of the cervical spine; tinnitus; pterygium of the right eye; maxillary and ethmoidal sinusitis; hemorrhoids; residual scars of the index and middle fingers of the right hand; osteoarthritis of the left ankle; osteoarthritis of the right ankle; and bilateral hearing loss) in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a rationale.

3.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


